Citation Nr: 1511148	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for gout of both  feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978, from September 2001 to June 2003, from December 2003 to April 2006, from October 2006 to July 2007, and from November 2007 to September 2008 with periods of active duty for training (ACDUTRA) with the U.S. Air National Guard (USANG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case has since been transferred to the RO in Providence, Rhode Island.

In a January 2015 correspondence, the Veteran withdrew his request for a Board hearing.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, on February 10, 2015, the Veteran withdrew his appeal as to the issue of entitlement to service connection for gout of both feet.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for gout of both feet have been met. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202 , 20.204(a), (b), (c) (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a), (b)(3) . Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing. 38 C.F.R. § 20.204(a) . 

In a February 2015 statement to the Board, the Veteran expressed a desire to withdraw his appeal. The only matter pending on appeal was the issue of service connection for gout of both feet.

 Based on the above, no allegation of error of fact or law remains before the Board for consideration with regard to this issue. As such, the Board finds that the Veteran has withdrawn this claim, and accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for gout of both feet, and it is dismissed.


ORDER

The appeal for entitlement to service connection for gout of both feet is dismissed.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


